                       Case 19-11702-SMG            Doc 121       Filed 04/15/20      Page 1 of 2

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

                                                                                      CASE NO.: 19-11702-BKC-SMG
                                                                                   PROCEEDING UNDER CHAPTER 13

IN RE:

DOMINIC ST-CLAIR FERDINAND
XXX-XX-1221
AHSAKI KAFI FERDINAND
XXX-XX-0543

_____________________________/
DEBTORS

                        TRUSTEE'S MOTION TO COMPEL PROPER ADDRESS
             AND CERTIFICATE OF SERVICE OF COURT GENERATED NOTICE OF HEARING

    Robin R. Weiner, Chapter 13 Trustee in the above-referenced bankruptcy case ("Trustee"), and files her
Motion To Compel Proper Address and Certificate of Service of Court Generated Notice of Hearing .
    The Trustee respectfully moves this Court for an Order Compelling Debtors to provide proper Address
for Creditor and states as follows:

    1. The Debtors filed a voluntary petition on February 7, 2019.

    2. The Debtors' scheduled Creditor's Address or Proof of Claim is CITIMORTGAGE, INC, POB
       688971, DES MOINES, IA 50368-8971.

    3. The Debtors included Payments to Creditor in the Confirmed Chapter 13 Plan.

    4. The Trustee disbursed payments to Creditor pursuant to the Confirmed Chapter 13 Plan, which was
       returned to the Trustee.

    5. Immediately thereafter, the Trustee requested, by letter, Debtors' Attorney provide a proper address
       for Creditor.

    6. To date, Debtors' Attorney failed to respond to and comply with the Trustee's request for proper
       address.

   WHEREFORE the Trustee respectfully requests this Honorable Court enter an Order Compelling
Debtors to provide proper Address for Creditor by a date certain, and for such other and further relief as the
Court deems just and proper.
                    Case 19-11702-SMG         Doc 121     Filed 04/15/20    Page 2 of 2
                                                                  TRUSTEE'S MOTION TO COMPEL PROPER ADDRESS
                                                                                    CASE NO.: 19-11702-BKC-SMG

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion To
Compel Proper Address and Certificate of Service of Court Generated Notice of Hearing was served, via
U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this
15th day of April, 2020.

                                                                    /s/ Robin R. Weiner
                                                                    _____________________________________
                                                                    ROBIN R. WEINER, ESQUIRE
                                                                    STANDING CHAPTER 13 TRUSTEE
                                                                    P.O. BOX 559007
                                                                    FORT LAUDERDALE, FL 33355-9007
                                                                    TELEPHONE: 954-382-2001
                                                                    FLORIDA BAR NO.: 861154


                                               SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
DOMINIC ST-CLAIR FERDINAND
AHSAKI KAFI FERDINAND
3479 NW 110 TERR
CORAL SPRINGS, FL 33065

ATTORNEY FOR DEBTORS
BRIAN J. COHEN, ESQUIRE
THE COHEN LAW FIRM, P.A.
1700 UNIVERSITY DRIVE, SUITE 210
CORAL SPRINGS, FL 33071

CREDITOR
CITIMORTGAGE, INC
POB 688971
DES MOINES, IA 50368-8971
